Citation Nr: 0828167	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-32 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to service-connected 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from October 1944 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

FINDINGS OF FACT

Based upon the preponderance of the competent and probative 
medical evidence of record, a lumbar spine disorder is not 
related to active military service or any incident thereof, 
arthritis was not manifested either in service or within one 
year after separation from service, and a lumbar spine 
disorder is not proximately due to or the result of the 
veteran's service-connected disabilities of the left hip or 
knees, on either a causation or aggravation basis.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by 
service, arthritis may not be presumed to have been incurred 
in or aggravated by service, and a lumbar spine disorder is 
not due to, the result of, or aggravated by the veteran's 
service-connected left hip or knee disabilities.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2004 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2005 rating 
decision, August 2005 SOC, and February 2007 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case has been pending since before the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable, and the regulatory 
change does not affect the outcome herein.

The veteran currently has service connection in effect for a 
left knee disorder, evaluated as 30 percent disabling; a 
right knee disorder, rated at 30 percent, and a left hip 
disorder, rated at 10 percent.

A review of the service treatment records (STRs) shows that 
in 1949 the veteran fell from a truck and struck his right 
lower chest anteriorly on the tailgate.  The following day he 
was "very tender" over the sixth and seventh ribs on the 
right anterior of the midclavicular line; there was no 
fracture.  He was diagnosed with a contusion to the muscles.  
The STRs do not show any complaints, treatment, or diagnosis 
related to the back until 1965.  March 1965 X-rays of the 
lumbar spine showed no significant joint space narrowing or 
abnormalities, with generalized bony demineralization and 
distinct cortical margins which were found to be fairly 
characteristic of osteoporosis.

In May 1965, he was referred for evaluation for the diffuse 
bony decalcification seen on X-rays.  At the ensuing July 
1965 examination, the examiner noted his clinical impression 
as follows: "Osteoporosis secondary to incipient rheumatoid 
arthritis (?), incipient multiple myeloma (?)."  The 
physician ordered further X-rays to evaluate the possibility 
of osteoporosis.  The report by the radiologist in July 1965 
X-rays indicated:  "The lumbosacral spine shows no definite 
abnormality of significance.  Very minimal demineralization 
may be present."  In August 1965, the physician who had seen 
the veteran in July noted that the veteran was currently 
symptom-free, with no ankle pains, bony tenderness, or 
backache.  The doctor noted that all diagnostic studies, 
including blood tests, were negative.  Those conclusions were 
repeated at a September 1965 clinic visit, and the veteran 
continued to be asymptomatic. 

At the veteran's October 1965 retirement physical, he checked 
"No" on the Report of Medical History where asked to 
indicate any musculoskeletal abnormality.  He wrote that he 
had had pain in his right ankle.  The examining physician 
noted no pertinent abnormality, and the Report of Medical 
Examination is negative for any back problem.

At a March 2003 VA general medicine examination, the veteran 
did not complain of back pain.  There were no pertinent 
clinical records associated with the claims file regarding 
his back until April 2003 when a private physician, 
S.H.,M.D., reviewed the claimant's STRs and claims file and 
opined that his osteoporosis, at least as likely as not, 
contributed significantly to his ankle and hip pain and 
degenerative joint disease of the knees.  Dr. H wrote, 
"[The] veteran has well documented osteoporosis which dates 
back to mid-1960s.  This can contribute to bone weakness." 

At a June 2003 VA examination for his left hip the veteran, 
did not mention his back.  However, June 2003 X-rays of the 
left hip showed moderate to severe degenerative disc disease 
of the lumbar spine.  At a June 2004 VA outpatient evaluation 
for leg length differential (LLD) it was noted that he had a 
history of pain in his back and weakness in the left leg.  X-
rays showed that there was no LLD, but did show that the 
veteran had severe lumbar degenerative joint disease.

In August 2004 the veteran wrote that his VA primary care 
physician had opined that there was a connection between his 
left hip and lumbar spine, although the record does not 
contain this opinion.  The veteran wrote in September 2005 
that he had experienced problems with his lumbar spine since 
his 1949 fall from a truck.

In April 2008, J.E., M.D., an orthopedist with the Veterans 
Health Administration, reviewed the veteran's records at the 
request of the Board.  Dr. E disagreed with Dr. H's opinion 
because the X-ray films that were used in 1965 are now 
considered inadequate for rendering a diagnosis of 
osteoperosis.  Dr. E noted the record shows that, as of June 
2003, the veteran had gained 63 pounds since his discharge.  
In addition, he noted that, although the veteran wrote in 
September 2005 that he had had problems with his lumbar spine 
since 1949, there was no documentation in the STRs to support 
that.  Dr. E opined that, within a reasonable degree of 
medical certainty, it is unlikely that the veteran had 
osteoporosis prior to his separation from service.  He 
further stated that it is unlikely that any currently 
diagnosed chronic low back disorder is causally related to 
any incident which occurred during the veteran's service.  
Further, Dr. E felt that it is unlikely that any currently 
diagnosed chronic low back disorder is secondary to any of 
the veteran's service-connected disabilities.

The RO did not afford the veteran a VA examination for his 
lumbar spine disorder, on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees with that determination.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that, while there is 
competent evidence that the veteran was diagnosed with a low 
back disorder after his active service, there is no 
indication that an in-service event, injury, or disease led 
to it. 

As discussed above, there were no complaints, treatment, or 
diagnosis regarding the veteran's lumbar spine for over 15 
years after his 1949 fall, and Dr. E opined that the films 
used to diagnosis the veteran with osteoporosis in 1965 are 
no longer 

considered adequate.  Since osteoporosis has not actually 
been diagnosed, and even the impression of osteoporosis 
reported in service was only tentative and was ruled out by 
further testing and X-rays during service, there is no basis 
in the record to assume, as Dr. H apparently did, that 
osteoporosis has caused or contributed to the present back 
disorder, or even that osteoporosis was shown in service.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

We recognize the sincerity of the arguments advanced by the 
veteran that his lumbar spine disorder is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, a lumbar spine disorder requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  
In addition, there is no indication from the record that the 
veteran's current lumbar spine disorder is related to an in-
service event, or that any of his service-connected 
disabilities either caused his back disorder or has 
aggravated it beyond its baseline level of disability.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
lumbar spine disorder, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


